Title: To Thomas Jefferson from Gabriel Duvall, 20 November 1804
From: Duvall, Gabriel
To: Jefferson, Thomas


                  
                     Tuesday, Nov. 20. 1804.
                  
                  Mr. Duvall’s Respects to Mr. Jefferson.—Being about to decide on a claim of the U. States against Edmund Randolph, Esquire, on which a suit has been brought & which is referred to the Comptroller; & Mr. Randolph claiming a credit on account of Mr. Short, formerly a Minister of the U.S. at a foreign court, & finding, on a perusal of the records in the department of State, that Mr. Jefferson, in the transaction referred to, acted as the Agent of Mr. Short, Mr. D. presumes that Mr. Jefferson can give the necessary information relative to it, & requests to be informed when he will be at leisure to have a few minutes conversation with Mr. D. on the subject.—
               